DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over ALSAADI et. al. (US 20180285622 A1), hereinafter referred to as Alsaadi, and TONISSON et. al. (US 20130279806 A1), hereinafter referred to as Tonisson .

Regarding claims 1, 8 and 15: Alsaadi teaches a method for authenticating users in a biometric recognition system, the method comprising: 
receiving an indication that a biometric identifier is to be used to authenticate a user to a service (Para 0043, A user 204 may enroll in the system by providing biometric data (e.g., fingerprint, iris, finger vein ID, facial recognition, and the like) using an electronic device 206); 
receiving (i) the biometric identifier of the user from a capture device and (ii) knowledge-based secondary information associated with the user from an input device (para [0043, 0047-0049], the electronic device 206 may include a camera to capture other biometric features such as a face of the user 204… The authentication system and its underlying subprocesses are described using fingerprints as, or as part of, the authentication credentials. Other information may be used additionally or alternatively to the fingerprints… The template generation subprocess 308 in the enrollment subprocess 302 generates a reference template 310, which is presented to the authenticator or an agent of the authenticator. The reference template 310 is stored in association with the identity of the user 204 from whom the fingerprint sample 306a originated in a secure storage 312 (e.g., the template database 208, a cloud based database) for later retrieval at step 314 during the authentication subprocess 304. The identity of the user 204 may be in the form of a username, email address, identification code, or the like); 
determining a Voronoi cell identifier that corresponds to the biometric identifier (para [0008, 0106-0107], FIG. 1D is a schematic that shows neighbor selection using a Voronoi-diagram approach. The Voronoi-diagram approach pairs each minutia with those minutiae with which it shares a border in a Voronoi diagram… [106] false acceptance rates (FARs) are determined by calculating match scores for all non-repeated pairs of the first fingerprint samples from all fingers, applying a decision threshold at or above which false acceptances are counted, and dividing by the total number of trials… to evaluate the consistency of neighbor-selection of TNT against several established approaches, including: fixed radius, k-nearest neighbors, fixed sectors, and Voronoi diagram); 
determining whether to automatically authenticate the user to the service based on the response from the server device (para [0047-0051], [0051] The match decision 322 may be obtained by comparing the discrimination score 320 to a predetermined security threshold (e.g., 95%, 98%, 99%). If the discrimination score 320 is less than the predetermined security threshold, the authentication attempt is considered to have failed. In response to determining that the authentication attempt has failed, the authenticator may take one or more control actions per the context of the authentication system. For example, the authenticator may delete a template associated with the failed attempt when the number of failed attempts exceeds a predetermined number. Otherwise, the authentication attempt is considered to have succeeded).

Alsaadi fails to teach transmitting the hash to a server device for verification;
calculating a hash of the Voronoi cell identifier and the knowledge-based secondary information;
in response to transmitting the hash to the server device, receiving a response indicating whether the hash matches a previously stored hash that was stored in the server device.
In this instance the examiner notes the teachings of prior art reference Tonisson. 
With regards to applicant’s claim limitation element of, “transmitting the hash to a server device for verification”, Tonisson teaches (para [0120], A hash table storage and retrieval method, system, and computer program product is also described below. The hash table retrieval method performs a registration phase to store at least one record in a hash table and a query phase to retrieve at least one of the stored records from the hash table. For each of the stored records, the registration phase generates a hash code for a feature vector associated with the record, based on the feature vector and a present state of a hash table, and associates the record with the generated hash code in the hash table. The query phase identifies hash codes for the hash table that are associated with feature vectors that satisfy search criteria and retrieves at least one record assigned to at least one of the identified hash codes). Additionally, the examiner notes par. 382 the following is disclosed: “when given a query image the associated query vectors are used to query a database such as the database 280. FIG. 35 shows an arrangement with a query image 3590 leading to a query vector 3505 undergoing a hashing process 3510 to produce a hash code 3515. The resulting hash code 3515 can be used to query 3520 the database 280 of stored hash codes, such as hash code 3560, for a match. A record 3540 of an image 3500 may be stored in the database 280. The record 3540 may store the original image data or information to locate the image data.”. 
With regards to applicant’s claim limitation element of, “calculating a hash of the Voronoi cell identifier and the knowledge-based secondary information”, Tonisson teaches (para [0115-0120, 0147-0152, 0157-0169, 0260, 0409, 0119] A method, system, and computer program product for linking a hash code to a portion of an image is described below. The method selects a plurality of lattice points in a multidimensional lattice to form a smallest enclosing region about a feature vector representing the portion of the image. The method determines a lattice point from the selected plurality of lattice points according to distribution criteria. [0147] When a record with an associated feature vector is received, a nearby lattice point is chosen and used to determine a hash code for the vector. A nearby lattice point is a point in the lattice that corresponds to a corner of the Delaunay region containing the vector. Given an arbitrary but particular lattice, each Delaunay region of the lattice will have corners that are within some predetermined range of each other. Therefore, a nearby lattice point is a point in the lattice that is within some predetermined range of the vector. However, not every lattice point within some predetermined range of the vector is a "nearby lattice point". The hash code is linked to the lattice point and may be used to determine the lattice point. The hash code may also be determined from the lattice point. The hash code and the lattice point represent the same information and may be used interchangeably. In one arrangement, the lattice point is the hash code).
With regards to applicant’s claim limitation element of, “in response to transmitting the hash to the server device, receiving a response indicating whether the hash matches a previously stored hash that was stored in the server device”, Tonission teaches (para [0198] The hash retrieval method 900 will now be described with reference to FIG. 9. The hash retrieval method 900 receives a query image and searches for any similar images by searching records stored in the hash table configured within the memory 1506. The similarity of the images is determined by the size of the balancing radius as described above, where a number of images considered to be similar will increase as the balancing radius increases. The hash retrieval method 900 uses the same feature space and lattice that was used for the hashing method 300). Additionally, the examiner notes par. 382 the following is disclosed: “when given a query image the associated query vectors are used to query a database such as the database 280. FIG. 35 shows an arrangement with a query image 3590 leading to a query vector 3505 undergoing a hashing process 3510 to produce a hash code 3515. The resulting hash code 3515 can be used to query 3520 the database 280 of stored hash codes, such as hash code 3560, for a match. A record 3540 of an image 3500 may be stored in the database 280. The record 3540 may store the original image data or information to locate the image data.”. The examiner notes that alternatively a return of an empty query result will indicate no match.
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention to specify a hash as suggested by Tonisson with the invention of Alsaadi in order to verify the identity of a user (see Tonisson, para [0120, 0147-0152, 198, 0260, 0409]). 

Regarding claims 2, 9 and 16: The combination of Alsaadi and Tonisson teaches the method of claim 1, specifically Alsaadi teaches wherein the biometric identifier is a facial image that is received using an image capturing device (para 0043, the electronic device 206 may include a camera to capture other biometric features such as a face of the user 204).

Regarding claims 3, 10 and 17: The combination of Alsaadi and Tonisson teaches the method of claim 2, specifically Alsaadi teaches facial biometric images (para 0043, the electronic device 206 may include a camera to capture other biometric features such as a face of the user 204).

Alsaadi does not expressly teach:
generating a set of random points based on a random seed; calculating a group of Voronoi cells based on the set of random points; and determining a mapping of a feature vector of the facial image to the group of Voronoi cells.
In this instance the examiner notes the teachings of prior art reference Tonisson. 
With regards to applicant’s claim limitation element of, “generating a set of random points based on a random seed”, Tonisson teaches [Para 0115-0120, The method selects a plurality of lattice points in a multidimensional lattice to form a smallest enclosing region about a feature vector representing the portion of the image. The method determines a lattice point from the selected plurality of lattice points according to distribution criteria. The determined lattice point is common to the smallest enclosing region and a region adjacent to the smallest enclosing region located within a balancing radius distance of the feature vector]; 
With regards to applicant’s claim limitation element of, “calculating a group of Voronoi cells based on the set of random points”, Tonisson teaches [Para 0115-0120, 0210-0212, For each of the stored records, the registration phase generates a hash code for a feature vector associated with the record, based on the feature vector and a present state of a hash table, and associates the record with the generated hash code in the hash table]; and 
With regards to applicant’s claim limitation element of, “determining a mapping of a feature vector of the (Para [0115-0120, 0210-0212, 0366], a family of hashes G that is built from H. A hash function g.epsilon.G consists of a random, affine mapping from the original d-dimensional feature space to an n-dimensional quantisation space which is partitioned using scalar quantisation, each cell having an integer hash code).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention to specify a hash as suggested by Tonisson with the invention of Alsaadi in order to verify the identity of a user (see Tonisson, para [0120, 0147-0152, 198, 0260, 0409]). 

Regarding claims 4, 11 and 18: The combination of Alsaadi and Tonisson teaches the method of claim of 3, specifically Alsaadi teaches wherein the random seed is based on an identifier of the service (Para [0040, 0054, 0064-0068], encoding and then encrypting or mapping to a random permutation the quotient of each germane fingerprint detail and two variations of this quotient, based on dividing by an applicable threshold pertinent to the discrimination process).

Regarding claims 5, 12 and 19: The combination of Alsaadi and Tonisson teaches the method of claim 3, specifically Alsaadi teaches wherein the group of Voronoi cells is calculated by identifying, for each random point in the set of random points, a region in which points in the region are close to the random point based on a distance metric (para [0054-0058, 0064, 0068, 0095-0105], The neighborhood pairs 716 and their remaining neighbor pairs 708 are passed to a cluster identification subprocess 720, which identifies clusters 722 of the neighborhood pairs 716. Each cluster, being initially an empty set, is identified by first including any NHP that is not already a member of another cluster and then continually including all non-member NHPs that neighbor members until no new members are included where NHP.sub.rq and NHP.sub.RQ neighbor each other if NHP.sub.RQ has a NP.sub.rq and NHP.sub.rq has a NP.sub.RQ. Every NHP may be a member of one and only one cluster. [0097] The clusters 722 and the corresponding neighborhood pairs 716 are passed to an inconsistent neighborhood elimination subprocess 724, which eliminates any NHP if it is a member of a cluster with fewer members than a predetermined integral value for threshold T.sub.cs. [0098] The remaining pairs of the neighbor pairs 708 and the neighbor similarity scores 704 of the remaining neighborhood pairs 716 and the neighbor pairs 708 are passed to a neighborhood similarity review subprocess 726, which calculates the neighborhood similarity score for each remaining neighborhood pair 716).

Regarding claims 6, 13 and 20: The combination of Alsaadi and Tonisson teaches the method of claim 3, specifically Alsaadi does not expressly teach: wherein the hash is calculated based on the mapping of the feature vector to the group of Voronoi cells.
In this instance the examiner notes the teachings of prior art reference Tonisson. 
Tonisson teaches (para [0115-0120, 0157-0169], [0158] Then at a feature vector calculation step 320, the program 1533, under execution of the processor 105, generates a feature vector (or image feature point) representing at least a portion of the image. The feature vector may be stored within the memory 1506. [0165] Returning to FIG. 3, the lattice points determined in the lattice region selection step 330 are passed to a lattice candidate selection step 340. At step 340, candidate lattice points from the enclosing Delaunay region are selected for use as hash codes for the feature vector. The selected candidate lattice points may be stored in the memory 1506. A lattice point in the enclosing region is considered to be a valid candidate if, for any future query vector located within the balancing distance of the feature vector, a hash retrieval function will return an enclosing region that contains the hash value of the feature vector. For this reason, the process of adding a hash value to a hash table requires a matching hash retrieval process).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention to specify a hash as suggested by Tonisson with the invention of Alsaadi in order to verify the identity of a user (see Tonisson, para [0120, 0147-0152, 198, 0260, 0409]). 

Regarding claims 7, 14 and 21: The combination of Alsaadi and Tonisson teaches the method of claim 1, specifically Alsaadi teaches wherein a plurality of Voronoi cell identifiers are determined to correspond to the biometric identifier (para [0008, 0106-0107], FIG. 1D is a schematic that shows neighbor selection using a Voronoi-diagram approach. The Voronoi-diagram approach pairs each minutia with those minutiae with which it shares a border in a Voronoi diagram… [106] false acceptance rates (FARs) are determined by calculating match scores for all non-repeated pairs of the first fingerprint samples from all fingers, applying a decision threshold at or above which false acceptances are counted, and dividing by the total number of trials… to evaluate the consistency of neighbor-selection of TNT against several established approaches, including: fixed radius, k-nearest neighbors, fixed sectors, and Voronoi diagram).

Alsaadi fails to teach wherein the hash is calculated for each of the plurality of Voronoi cell identifiers with the knowledge-based secondary information associated with the user.
In this instance the examiner notes the teachings of prior art reference Tonisson.
Tonisson teaches (para [0115-0120, 0147-0152, 0157-0169, 0260, 0409, 0119] A method, system, and computer program product for linking a hash code to a portion of an image is described below. The method selects a plurality of lattice points in a multidimensional lattice to form a smallest enclosing region about a feature vector representing the portion of the image. The method determines a lattice point from the selected plurality of lattice points according to distribution criteria. [0147] When a record with an associated feature vector is received, a nearby lattice point is chosen and used to determine a hash code for the vector. A nearby lattice point is a point in the lattice that corresponds to a corner of the Delaunay region containing the vector. Given an arbitrary but particular lattice, each Delaunay region of the lattice will have corners that are within some predetermined range of each other. Therefore, a nearby lattice point is a point in the lattice that is within some predetermined range of the vector. However, not every lattice point within some predetermined range of the vector is a "nearby lattice point". The hash code is linked to the lattice point and may be used to determine the lattice point. The hash code may also be determined from the lattice point. The hash code and the lattice point represent the same information and may be used interchangeably. In one arrangement, the lattice point is the hash code).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention to specify a hash as suggested by Tonisson with the invention of Alsaadi in order to calculate a hash for every point (see Tonisson, para [0115-0120, 0147-0152, 0157-0169, 0260, 0409, 0119]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED JAMIL RAHMAN whose telephone number is (571)272-2272. The examiner can normally be reached M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L Ortiz-Criado, can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUHAMMED JAMIL RAHMAN/Examiner, Art Unit 2497




/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496